DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 6/1/2021 is acknowledged.
Claim 31 is amended.

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/692,275 filed on 6/29/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/11/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 6/1/2021 are entered for prosecution. Claims 1-6, 8-15, 17-24 and 26-32 remain pending in the application. 

Applicant’s amendment to Claim 31 has overcome the 35 U.S.C. 112(b) Rejections to the Claim 31 previously set forth in the Non-Final Office Action mailed 3/1/2021.

Response to Arguments
Applicant's arguments with respect to claim 1 in a reply filed 6/1/2021 have been fully considered but are not persuasive.

Applicant contends that “Neither Ericsson nor Ericsson 2 describe separate timeline requirements for each of two groups of overlapping channels” (page 14) and that “Ericsson only discusses one set of timeline requirements as applied to a single slot. The fact that there are two groups described in Ericsson’s Option 2 does not mean that there is a separate set of timeline requirements for each group.” “Ericsson 2 is describing a scenario where each of two separate groups of uplink channels satisfy the same timeline requirements. This is not the same as a set of timeline requirements corresponding to a first group that are different from a set of timeline requirements that correspond to a second group.” (page 15).
Examiner respectfully disagrees. As discussed previously in the Office Action, dated 3/1/2021, the newly introduced reference Ericsson 2 (R1-1807848) further clarifies with an updated agreements stating “In a slot, with overlapping PUCCH/PUSCH channels where each group of overlapping channels satisfying “the timeline requirements for overlapping channels”, adopt the following procedure” (Ericsson 2: slide 5). Therefore, it is clear that Ericsson (with a further clarification of Ericsson 2) teaches that each group of overlapping channels satisfying the timeline requirements for overlapping channels (i.e., a first, a second, a third, and a fourth timeline requirements), meaning that separate timelines for each group are required for multiplexing UCIs either on PUCCH or on PUSCH, wherein the first timeline requirement is different than the third timeline requirement and the second timeline requirement is different from the fourth timeline requirement (for example, the timeline requirements for the first group of overlapping channels when multiplexing UCIs on PUCCH are different from the timeline requirements for the second group of overlapping channels when multiplexing UCIs on PUSCH depending on whether HARQ-ACK is transmitted on PUCCH or PUSCH) as discussed in detail below in the claim analysis.
Applicant contends that “The proposed combination of Ericsson and Ericsson2 fail to establish a prima facie obviousness rejection” (page 15) and that “the Office’s understanding of Ericsson2 directly conflicts with Ericsson’s Option 2 because Ericsson2 is allegedly directed to multiplexing UCIs for each of multiple groups of overlapping channels is a single slot. Applicant submits that such a conflict prevents Ericsson’s Option 2 from being hypothetically combined with the Office’s interpretation of Ericsson2 to read on Applicant’s claims” (page 16).
Examiner respectfully disagrees. Ericsson2 reference describes the updated agreement of Ericsson, in the same 3GPP TSG RAN WG1 Meeting 93, Ericsson, not as a combining art for a prima facie obviousness. A prima facie obviousness rejection is established with Ericsson in view of Ericsson2 in combination with ZTE, not Ericsson and Ericsson2 alone. Therefore, the combination of Ericsson in view of Ericsson2 with ZTE is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 10, 15, 17, 19, 24, 26, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“Wed Offline on Overlapped PUCCH Resources”, 3GPP TSG RAN WG1 Meeting 93, R1-1807774, May 21-25, 2018, hereinafter Ericsson) in view of Ericsson (“Proposal on remaining issues on overlapping PUCCHs”, 3GPP TSG RAN WG1 Meeting 93, R1-1807848, May 21-25, 2018, hereinafter Ericsson 2) further in view of ZTE (“Remaining issues for multiplexing UCI on PUSCH”, 3GPP TSG RAN WG1 Meeting #93, R1-1806133, May 21-25, 2018, hereinafter ZTE).

Regarding claim 1:
Ericsson discloses a method of transmitting uplink control information (UCI) in a single time slot comprising two or more groups of overlapping channels by a user equipment (UE) (see, Ericsson: Slide 7 & 9, Option 2: “In a slot with overlapping PUCCH/PUSCH resources, at most two groups of overlapping PUCCH/PUSCH channels are defined in a slot”), the two or more groups of overlapping channels comprising a first group and a second group, the first group comprising a first plurality of channels that overlap in time, the second group comprising a second plurality of channels that overlap in time, wherein the first group and the second group do not overlap in time (see, Ericsson: Slide 7 & 9, Option 2: “When there is no overlapping PUCCH resources in the slot” and Option 2 exemplary drawing shown in Slide 9), the method comprising: 
determining if an earliest symbol in time corresponding to the first group meets at least a first timeline requirement (e.g., PDSCH or PDCCH decoding time N1+X symbols) and a second timeline requirement (e.g., PUSCH or PUCCH preparation time N2+Y symbols) (see, Ericsson: Slide 7, “the UE determines the timeline requirements” (i.e., a first timeline requirement N1+X and a second timeline requirement N2+Y as described in Slide 2 for the first group) “for overlapping UL channels.”); 
determining if an earliest symbol in time corresponding to the second group meets at least a third timeline requirement and a fourth timeline requirement (see, Ericsson: Slide 7, “the UE determines the timeline requirements” (i.e., a third timeline requirement N1+X and a fourth timeline requirement N2+Y as described in Slide 2 for the second group) “for overlapping UL channels.”).
Also, in the same field of endeavor, Ericsson 2 further clarifies with an updated agreements stating “In a slot, with overlapping PUCCH/PUSCH channels where each group of overlapping channels satisfying “the timeline requirements for overlapping channels”, adopt the following procedure” (see, Ericsson 2: slide 5). It is clear that Ericsson (with a further clarification by Ericsson 2) teaches that each group of overlapping channels satisfying the timeline requirements for overlapping channels (i.e., a first, a second, a third and a fourth timeline requirement) are considered for the multiplexing procedure.
Ericsson in view of Ericsson 2 does not explicitly disclose wherein the first timeline requirement is different than the third timeline requirement and the second timeline requirement is different than the fourth timeline requirement.
In the same field of endeavor, ZTE discloses wherein the first timeline requirement is different than the third timeline requirement and the second timeline requirement is different than the fourth timeline requirement (see, ZTE: Section 3.1 teaches different timeline requirements for each group depending on different scenarios. X in the first and the third timelines should at least include d1,1, d1,2, d1,3and Y in the second and the fourth timelines should at least include d2,1, d2,2. For example, the first timeline requirement N1+X=N1+d1,1=N1+0 where d1,1 = 0  when HARQ-ACK is transmitted on PUCCH and the third timeline requirement N1+X=N1+d1,1=N1+1 where d1,1 = 1 when HARQ-ACK is transmitted on PUSCH, where the first timeline requirement is different than the third timeline requirement. The values of d1,1, d1,2 and d1,3 are set differently depending on the UE configuration and different UCI multiplexing scenarios with many different overlapping scenarios where the first timeline requirement is different than the third timeline requirement. Similarly, the values of d2,1 and d2,2 are set differently depending on the UE configuration and different UCI multiplexing scenarios with many different overlapping scenarios where the second timeline requirement is different than the fourth timeline requirement.). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in view of Ericsson 2 to include the teachings of ZTE in order to ensure a minimum processing time required is met before performing UCI multiplexing depending on the adopted multiplexing method, which can be jointly encoding, rate matching or puncturing (see, ZTE: Section 3.1). 
Ericsson further discloses wherein multiplexing and transmitting a first plurality of uplink control information (UCI) on a channel of the first plurality of channels (see, Ericsson: Slide 7, “If the requirements is met, the UE proceeds to the agreed Step 2.”; Slide 3 and 4 “Step 2: if the resulting PUCCH resource(s) … overlapping with PUSCH(s), multiplex UCIs on the overlapping PUSCH(s); Otherwise, multiplex UCI on the determined PUCCH resource(s)” for the first group) when the earliest symbol corresponding to the first group meets the first timeline requirement and the second timeline (see, Ericsson: Slide 2, “if both following conditions are satisfied” (i.e., the first timeline requirement and the second timeline requirement as described in slide 2) for the first group); and 
multiplexing and transmitting a second plurality of UCI on a channel of the second plurality of channels (see, Ericsson: Slide 7, “If the requirements is met, the UE proceeds to the agreed Step 2.”; Slide 3 and 4 “Step 2: if the resulting PUCCH resource(s) … overlapping with PUSCH(s), multiplex UCIs on the overlapping PUSCH(s); Otherwise, multiplex UCI on the determined PUCCH resource(s)” for the second group) when the earliest symbol corresponding to the second group meets the third timeline requirement and fourth timeline requirement (see, Ericsson: Slide 2, “if both following conditions are satisfied” (i.e., the third timeline requirement and the fourth timeline requirement as described in slide 2) for the second group).

Regarding claim 6:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson further discloses wherein determining an error condition when at least one of: 
the earliest symbol corresponding to the first group does not meet the first timeline requirement or the second timeline requirement; or 
the earliest symbol corresponding to the second group does not meet the third timeline requirement or the fourth timeline requirement (see, Ericsson: Slide 2, “If at least one pair of overlapping channels does not meet the above timeline requirements for overlapping channels, UE consider it is an error case for all UL channels in the group of overlapping channels.”)

Regarding claim 8:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
Ericsson further discloses wherein multiplexing and transmitting a portion of the first plurality of UCI on the channel of the first plurality of channels when the earliest symbol corresponding to the first group does not meet the first timeline requirement or the second timeline requirement, wherein an earliest symbol of the channel of the first plurality of channels meets the first timeline requirement and the second timeline requirement (Slide 4, “Within a group of overlapping PUCCH/PUSCH channels satisfying the timeline requirements, … multiplex UCIs …” on PUSCH or PUCCH resource(s) of the first group. Here, when the timeline requirements are not met for the first symbol of the earliest channel of the overlapping channels of the first group, the UCI multiplexing is on a next earliest channel satisfying the timeline requirements within the first group.); 
multiplexing and transmitting the first plurality of UCI on the channel of the first plurality of channels when the earliest symbol corresponding to the fist group meets the first timeline requirement and the second timeline requirement (Slide 3, “Within a group of overlapping PUCCH/PUSCH channels satisfying the timeline requirements for overlapping channels, … multiplex UCIs …” on PUSCH or PUCCH resource(s) of the first group. Here, the multiplexing is on the first earliest channel of the first group.); 
multiplexing and transmitting a portion of the second plurality of UCI on the channel of the second plurality of channels when the earliest symbol corresponding to the second group does not meet the third timeline requirement or the fourth timeline requirement, wherein an earliest symbol of the channel of the second plurality of channels meets the third timeline requirement and the fourth timeline requirement (Slide 4, “Within a group of overlapping PUCCH/PUSCH channels satisfying the timeline requirements, … multiplex UCIs …” on PUSCH or PUCCH resource(s) of the second group. Here, when the timeline requirements are not met for the first symbol of the earliest channel of the overlapping channels of the second group, the UCI multiplexing is on a next earliest channel satisfying the timeline requirements within the second group.); and 
multiplexing and transmitting the second plurality of UCI on the channel of the second plurality of channels when the earliest symbol corresponding to the second group meets the third timeline requirement and the fourth timeline requirement (Slide 3, “Within a group of overlapping PUCCH/PUSCH channels satisfying the timeline requirements for overlapping channels, … multiplex UCIs …” on PUSCH or PUCCH resource(s) of the second group. Here, the UCI multiplexing is on the first earliest channel of the second group.).

Regarding claim 10:
	Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose a user equipment (UE) comprising a memory and a processor a processor communicatively coupled to the memory. 
However, it is well-known in the art that any wireless device or a UE comprises a memory and a processor communicatively coupled to the memory.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ericsson in view of Ericsson 2 and ZTE to a user equipment comprising a memory and a processor communicatively coupled to the memory, wherein the processor is configured to perform the method of claim 1. As such, claim 10 is rejected under similar rationale to claim 1.

Regarding claim 15:
	Claim 15 is directed towards the UE of claim 10 that is further configured to perform the method of claim 6. As such, claim 15 is rejected under similar rationale to claim 6.

Regarding claim 17:
	Claim 17 is directed towards the UE of claim 10 that is further configured to perform the method of claim 8. As such, claim 17 is rejected under similar rationale to claim 8.

Regarding claim 19:
Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose a non-transitory computer-readable storage medium that stores instructions that when executed by a user equipment (UE) cause the UE to perform the method of claim 1. 
However, it is well-known in the art that any wireless device or UE comprises a non-transitory computer-readable storage medium that stores instructions that when executed by a user equipment (UE) cause the UE to perform certain functions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ericsson in view of Ericsson 2 and ZTE to a user equipment comprising a non-transitory computer-readable storage medium that stores instructions that when executed by the user equipment (UE) cause the UE to perform the method of claim 1. As such, claim 19 is rejected under similar rationale to claim 1.

Regarding claim 24:
	Claim 24 is directed towards the non-transitory computer-readable storage medium of claim 19 that is further configured to perform the method of claim 6. As such, claim 24 is rejected under similar rationale to claim 6.

Regarding claim 26:

	
Regarding claim 28: 
	Examiner is interpreting a means for transmitting, a means for determining, and a means for multiplexing and transmitting as disclosed by the specification paragraphs [0095-0097]. Claim 28 is directed towards a user equipment (UE) comprising means for performing the methods of claim 1. As such, claim 28 is rejected under similar rationale to claim 1.

Regarding claim 31:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson further discloses wherein multiplexing and transmitting the first plurality of UCI on the channel of the first plurality of channels when the earliest symbol corresponding to the first group meets the first timeline requirement and the second timeline requirement comprises multiplexing and transmitting the first plurality of UCI on the channel of the first plurality of channels when the earliest symbol corresponding to the first group meets the first timeline requirement and the second timeline requirement and the earliest symbol corresponding to the second group does not meet the third timeline requirement and the fourth timeline requirement, and wherein the second plurality of UCI is not transmitted (see, Ericsson: slides 13 & 16).
	In Ericsson, each group of overlapping channels satisfying the timeline requirements for overlapping channels is indicated with dotted timeline in the example slides and slides 13 and 16 show where the second group does not meet the third and the fourth timeline requirements discussed above in claim 1. Example 2 on slide 13 and Example 3 on slide 16 both teach wherein the second plurality of UCI is not transmitted on the channel of the second plurality of channels and the first plurality of UCIs are multiplexed and transmitted on the channel of the first plurality of channels (UCI1+UCI2 in slide 13 and UCI1+UCI2+UCI3 in slide 16). Ericsson teaches that UE considers it an error case for all UL channels in the group of overlapping channels when the timeline requirements for overlapping channels are not met for the group (see, Ericsson: Slide 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ericsson in order not to multiplex plurality of UCIs when the timeline requirements for overlapping channels are not met for the group (see, Ericsson: Slide 2).

Regarding claim 32:
Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson in view of Ericsson 2 and ZTE further discloses wherein multiplexing and transmitting the first plurality of UCI comprises multiplexing and transmitting HARQ-ACK on one of PUCCH or PUSCH, and wherein multiplexing and transmitting the second plurality of UCI comprises multiplexing and transmitting HARQ-ACK on the one of PUCCH or PUSCH.
	Ericsson teaches that a plurality of UCIs can be multiplexed either on the determined PUCCH(s) or overlapping PUSCH(s) for each group of overlapping channels satisfying the timeline requirements for overlapping channels in a single slot (see, Ericsson: Option 2).
	ZTE teaches that HARQ-ACK can be multiplexed and transmitted on one of PUCCH or PUSCH with different time d1,1 period, that is, if HARQ-ARCK is transmitted on PUCCH, then d1,1=0 and if HARQ-ACK is transmitted on PUSCH, then d1,1=1 (see, ZTE: Section 3.1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and combine the teachings of Ericsson, Ericsson 2and ZTE in order to multiplex and transmit HARQ-ACK on one of PUSCH or PUSCH for each group of overlapping channels satisfying the timeline requirements for overlapping channels in a single slot (see, Ericsson: Option 2).

Claims 2-5, 9, 11-14, 18, 20-23, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Ericsson 2 further in view of ZTE further in view of Nokia, Nokia Shanghai Bell (“On UCI multiplexing”, 3GPP TSG RAN WG1 Meeting #93, R1-1806927, May 21-25, 2018, hereinafter Nokia).
	
Regarding claim 2:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose wherein the first timeline requirement comprises an end of a first physical downlink shared channel (PDSCH) being received at the UE at least a first number of symbols in time required for UE processing of the first PDSCH before the start of the earliest symbol corresponding to the first group, and 
wherein the third timeline requirement comprises an end of a second PDSCH being received at the UE at least a second number of symbols in time required for UE processing of the second PDSCH before the start of the earliest symbol corresponding to the second group.
	In the same field of endeavor, Nokia discloses wherein the first timeline requirement comprises an end of a first physical downlink shared channel (PDSCH) being received at the UE at least a first number of symbols in time required for UE processing of the first PDSCH before the start of the earliest symbol corresponding to the first group (see, Nokia: Fig. 1 and Proposal 3, “Timeline requirement between the last symbol of PDSCH(s) and the first symbol of the earliest PUCCH(s)/PUSCH(s) among all the overlapping single-slot channels is given by N1+1+d1,2 symbols” (i.e., the first timeline requirement). Here, ≥ N1+X symbols in time is required for the first earliest symbol of the first group where N1 is the PDSCH decoding time and X (i.e., 1+ d1,2) is the additional processing time allowance when HARQ feedback is mapped to PUSCH as illustrated in Fig. 1.), and 
wherein the third timeline requirement comprises an end of a second PDSCH being received at the UE at least a second number of symbols in time required for UE processing of the second PDSCH before the start of the earliest symbol corresponding to the second group (see, Nokia: Fig. 1 and Proposal 3, “Timeline requirement between the last symbol of PDSCH(s) and the first symbol of the earliest PUCCH(s)/PUSCH(s) among all the overlapping single-slot channels is given by N1+1+d1,2 symbols” (i.e., the third timeline requirement). Here, ≥ N1+X symbols in time is required for the third earliest symbol of the second group where N1 is the PDSCH decoding time and X (i.e., 1+ d1,2) is the additional processing time allowance when HARQ feedback is mapped to PUSCH as illustrated in Fig. 1.) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in combination of Ericsson 2 and ZTE to include the teachings of Nokia in order to determine a first timeline requirement condition for a group of overlapping PUCCH/PUSCH channels that allows UE processing time for PDSCH decoding (see, Nokia: Section 2).

Regarding claim 3: 
As discussed above, Ericsson in view of Ericsson 2, ZTE and Nokia disclose all limitations in claim 2.
	Ericsson in view of Ericsson 2, ZTE and Nokia does not explicitly disclose wherein the first number of symbols equals the second number of symbols.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first number of symbols and the second number of symbols represent the amount of processing time required for UE processing of a PDSCH. 
Therefore, it would have been obvious to one of ordinary skill in the art that the amount of time required to process one PDSCH would be the same as the amount of time required to process a same type of channel (i.e., another PDSCH). Therefore, the first and the second symbols would be equal length.

Regarding claim 4:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose wherein the second timeline requirement comprises an end of a first physical 
wherein the fourth timeline requirement comprises an end of a second PDCCH scheduling uplink transmission on a second PUSCH for the UE being received at the UE at least a second number of symbols in time required for UE processing of the second PDCCH before the start of the earliest symbol corresponding to the second group; and 
wherein the first PUSCH comprises the first group, and the second PUSCH comprises the second group.
In the same field of endeavor, Nokia discloses wherein the second timeline requirement (i.e. ≥ N2+Y) comprises an end of a first physical downlink control channel (PDCCH) (i.e., “UL grant”) scheduling uplink transmission on a first physical uplink shared channel (PUSCH) for the UE being received at the UE at least a first number of symbols in time required for UE processing of the first PDCCH before the start of the earliest symbol corresponding to the first group (see, Nokia: Fig. 1, the time requirement ≥ N2+Y for the first earliest symbol of the first group. Here, ≥ N2+Y symbols in time is required for the first earliest symbol of the first group where N2 is PUSCH preparation time (i.e., PDCCH processing time); 
wherein the fourth timeline requirement (i.e. ≥ N2+Y for the first earliest symbol of the second group) comprises an end of a second PDCCH (i.e., “UL grant”) on a second PUSCH for the UE being received at the UE at least a second number of symbols in time required for UE processing of the second PDCCH before the start of the earliest symbol corresponding to the second group (see, Nokia: Fig. 1, the time requirement ≥ N2+Y for the first earliest symbol of the second group. Here, ≥ N2+Y symbols in time is required for the first earliest symbol of the second group where N2 is PUSCH preparation time); and 
wherein the first PUSCH comprises the first group (see, Nokia: Fig. 1, PUSCH of the first group in a slot), and the second PUSCH comprises the second group (see, Nokia: Fig. 1, PUSCH of the second group in the same slot).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in combination of Ericsson 2 and ZTE to include the teachings of Nokia in order to determine a second timeline requirement condition for a group of overlapping PUCCH/PUSCH channels that allows UE processing time for PUSCH preparation (see, Nokia: Section 2).

Regarding claim 5:
As discussed above, Ericsson in view of Ericsson 2, ZTE and Nokia disclose all limitations in claim 4.
	Ericsson in view of Ericsson 2, ZTE and Nokia does not explicitly wherein the first number of symbols equals the second number of symbols. 

Therefore, it would have been obvious to one of ordinary skill in the art that the amount of time required to prepare one PUSCH would be the same as the amount of time required to prepare a same type of channel (i.e., another PUSCH). Therefore, the first and the second symbols would be equal length.

Regarding claim 9:
As discussed above, Ericsson in view of Ericsson 2 and ZTE discloses all limitations in claim 1.
	Ericsson in view of Ericsson 2 and ZTE does not explicitly disclose wherein the first timeline requirement comprises an end of a first physical downlink shared channel (PDSCH) being received at the UE at least a first number of symbols in time required for UE processing of the first PDSCH before the start of the earliest symbol corresponding to the first group, wherein the second timeline requirement comprises an end of a first physical downlink control channel (PDCCH) scheduling uplink transmission on a first physical uplink shared channel (PUSCH) for the UE being received at the UE at least a second number of symbols in time required for UE processing of the first PDCCH before the start of the earliest symbol corresponding to the first group.
Nokia discloses wherein the first timeline requirement (i.e. ≥ N1+X for the first earlier symbol of the first group) comprises an end of a first physical downlink shared channel (PDSCH) being received at the UE at least a first number of symbols in time required for UE processing of the first PDSCH before the start of the earliest symbol corresponding to the first group (see, Nokia: Fig. 1 and Proposal 3, “Timeline requirement between the last symbol of PDSCH(s) and the first symbol of the earliest PUCCH(s)/PUSCH(s) among all the overlapping single-slot channels is given by N1+1+d1,2 symbols” (i.e., the first timeline requirement). Here, ≥ N1+X symbols in time is required for the first earliest symbol of the first group where N1 is the PDSCH decoding time and X (i.e., 1+ d1,2) is the additional processing time allowance when HARQ feedback is mapped to PUSCH as illustrated in Fig. 1.),
wherein the second timeline requirement (i.e. ≥ N2+Y for the first earlier symbol of the first group) comprises an end of a first physical downlink control channel (PDCCH) (i.e., “UL grant”) scheduling uplink transmission on a first physical uplink shared channel (PUSCH) for the UE being received at the UE at least a second number of symbols in time required for UE processing of the first PDCCH before the start of the earliest symbol corresponding to the first group (see, Nokia: Fig. 1, the time requirement ≥ N2+Y for the first earliest symbol of the first group. Here, ≥ N2+Y symbols in time is required for the first earliest symbol of the first group where N2 is PUSCH preparation time).
Ericsson in combination of Ericsson 2 and ZTE to include the teachings of Nokia in order to determine a first and a second timeline requirement conditions for a group of overlapping PUCCH/PUSCH channels that allows UE processing time for PDSCH decoding when HARQ feedback is mapped to PUSCH and for allowing PUSCH preparation time before deciding to multiplex UCIs (see, Nokia: Section 2).
Ericsson in view of Ericsson 2, ZTE and Nokia does not explicitly wherein the first number of symbols is different than the second number of symbols. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first number of symbols required to process a PDSCH would be different than the second number of symbols required to process a PDCCH. 
Therefore, it would have been obvious to one of ordinary skill in the art that the first number of symbols is different than the second number of symbols.

Regarding claim 11:
	Claim 11 is directed towards the UE of claim 10 that is further configured to perform the method of claim 2. As such, claim 11 is rejected under similar rationale to claim 2.

Regarding claim 12: 
	Claim 12 is directed towards the UE of claim 11 that is further configured to perform the method of claim 3. As such, claim 12 is rejected under similar rationale to claim 3.

Regarding claim 13:
	Claim 13 is directed towards the UE of claim 10 that is further configured to perform the method of claim 4. As such, claim 13 is rejected under similar rationale to claim 4.

Regarding claim 14:
	Claim 14 is directed towards the UE of claim 13 that is further configured to perform the method of claim 5. As such, claim 14 is rejected under similar rationale to claim 5.

Regarding claim 18:
	Claim 18 is directed towards the UE of claim 10 that is further configured to perform the method of claim 9. As such, claim 18 is rejected under similar rationale to claim 9.

Regarding claim 20:


Regarding claim 21: 
	Claim 21 is directed towards the non-transitory computer-readable storage medium of claim 20 that is further configured to perform the method of claim 3. As such, claim 21 is rejected under similar rationale to claim 3.

Regarding claim 22:
	Claim 22 is directed towards the non-transitory computer-readable storage medium of claim 19 that is further configured to perform the method of claim 4. As such, claim 22 is rejected under similar rationale to claim 4.

Regarding claim 23:
	Claim 23 is directed towards the non-transitory computer-readable storage medium of claim 22 that is further configured to perform the method of claim 5. As such, claim 23 is rejected under similar rationale to claim 5.

Regarding claim 27:
	Claim 27 is directed towards the non-transitory computer-readable storage medium of claim 19 that is further configured to perform the method of claim 9. As such, claim 27 is rejected under similar rationale to claim 9.

Regarding claim 29:
	Claim 29 is directed towards the UE of claim 28 that is further configured to perform the method of claim 2. As such, claim 29 is rejected under similar rationale to claim 2.

Regarding claim 30:
	Claim 30 is directed towards the UE of claim 28 that is further configured to perform the method of claim 4. As such, claim 30 is rejected under similar rationale to claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471